Exhibit 10.49

Lease for Business Premises

between

GED Grundstücksentwicklungs-Gesellschaft mbH,

Henkelstr. 164

40589 Düsseldorf

(Turnover Tax No.) 106/5709/2142

- Lessor/GED -

and

Coley Pharmaceutical GmbH

Represented by

Dr. Christian Schetter, Managing Director

Elisabeth-Selbert-Straße 9

40764 Langenfeld

- Lessee -



--------------------------------------------------------------------------------

Preliminary Remark

The Life Science Center Düsseldorf, consisting of a technology and founders
centre and an office building, pursues the objective of offering young
enterprises, established companies, scientific institutions and groups of
researchers working in life sciences (*) and their associated technologies (**),
also including service companies and institutions, an optimum platform for their
further development. The investor, Gründstückgesellschaft Düsseldorf mbH (GED),
rents out office and laboratory space in the technology and founders centre to
the above mentioned technology-oriented and research and development-intensive
user groups and in this way would like to contribute to the future orientation
of the economic area of Düsseldorf and to the maintenance and creation of jobs
in the high technology sector. The cooperation of the lessees of the technology
and founders centre and of the office building with scientific establishments,
primarily the Heinrich Heine University in Düsseldorf, also among themselves, is
explicitly desired.

The Lessor offers conference and meeting rooms in the Life Science Center which
can be hired by all lessees in return for a separate rent on a daily or hourly
basis as required.

 

--------------------------------------------------------------------------------

(*): Biotechnology/genetic technology, medical technology, bioinformatics,
medical informatics, biopharmacy, biomedicine

(**) including information technology, laser technology, new materials,
measurement technology, nano technology, optical technologies etc.

 

- 2 -



--------------------------------------------------------------------------------

1.

Object of Lease/Purpose of Lease

 

1.1 Within the framework of its ground lease (Erbbaurecht), the Lessor erected
the Life Science Center (“property”) on the land Merowinger Platz 1a in 40225
Düsseldorf.

 

1.2 With respect to this property, the Lessor shall rent to the above mentioned
Lessee in the second building section the second and third storeys including the
intermediate tract in the second storey in the technology and founders centre
with the following floor space

Office/laboratory and social areas: 2224 square metres

The rental areas have been calculated in accordance with the guidelines on the
calculation of rental areas (MF-B) of gif, Gesellschaft für
Immobilienwirtschaftliche Forschung e.V., Wilhelmstr. 12, Wiesbaden.

The information on floor space does not constitute a warranted characteristic.

Deviations in floor space and changes to floor space of +/- 5% shall have no
influence on the amount of the rent. Larger deviations shall cause an adjustment
of the net rent, taking effect on the month following the month the actual
rental area was established. Advance payments on ancillary costs shall not be
affected by the adjustment.

The rental areas are marked in red in the enclosed ground plans (Appendix 1). In
this respect, the ground plans serve to explain this agreement, showing the
location of the rental area in the property and the adjacent areas. Other
details shown in the plan are not binding.

Those areas of the plot not built on are not rented out. They may also not be
used for storage or other purposes. However, the Lessee is entitled to use the
communal areas to the planned extent. The wall areas on and in the building
outside the rented premises are also not rented out.

 

1.3 The rented premises shall be used to operate offices and laboratories in the
area of biopharmaceutical Research and Development. The Lessor guarantees that
the use of these areas for the operation of commercial offices and laboratories
is permitted. Any amendment to this purpose shall require the prior, written
consent of the Lessor. The use of the rented premises for living purposes is
permitted neither in whole nor in part.

Target state and target fixtures and fittings of the rented premises are listed
in appendix 2 and 3 and are recognized by the Lessee as suitable for his
purposes.

Insofar as the operation or the activities of the Lessee require the compliance
with special safety or special supervisory and disposal requirements, the Lessee
must notify the Lessor of this before entering into the lease. The Lessee shall
bear the resultant costs. If later laws, ordinances, guidelines or conditions
imposed by public authorities or the European Union determine an

 

- 3 -



--------------------------------------------------------------------------------

amendment to the limit values or a tightening of the safety standard and/or the
building, supervisory, examination and disposal regulations, in this case the
parties will discuss and resolve the situation at hand..

 

1.4 The Lessor shall hand over the object of lease in the state of construction
specified in the description of fixtures and fittings enclosed as Appendix 2 and
in accordance with the interface catalogue enclosed as Appendix 3 as well as in
accordance with the room book enclosed as Appendix 4. The Lessor shall assume
the costs for the internal fixtures and fittings work listed in Appendix 2 + 3
to the extent that the parties agree lessor’s responsibility to bear the cost.
The cost of all fixtures and fittings work exceeding that specified in Appendix
2 + 3 shall be borne by the Lessee. Certain special fixtures/fittings, going
beyond Appendix 2+3, and the cost distribution thereof, are listed in Appendix
5. The content of Appendix 2 does not constitute a warranted characteristic but
is only a description of the property. Reasonable amendments shall be permitted
if a good reason exists and material of the same quality and grade is used and
if these do not restrict the range of use for the Lessee.

The Lessor warrants that the object of lease complies with technical
construction requirements. In case that during the lease period, new stricter or
improved construction or official requirements are introduced, the parties will
reach mutual agreement how to proceed. The Lessee will in principle bear the
cost of additional construction costs caused hereby.

The obligation of the Lessee to satisfy the official requirements pertaining to
his operations at his own expense shall not apply to official approvals and
conditions which refer exclusively to the structural nature of the object of
lease at the start of lease in accordance with the agreed standard and purpose.

2.

Turnover Tax

 

2.1 With respect to renting out the object of lease and pursuant to Section 9
German Turnover Tax Act (UStG), the Lessor waived exemption from turnover tax
pursuant to Section 4 No. 12a) German Turnover Tax Act (UStG) (value added tax
option). As a result the value added tax at the statutory rate (currently 16%)
must be paid by the Lessee in addition to the rent, ancillary costs and advance
payments on ancillary costs (and on compensation for use after end of lease).

 

2.2

The Lessee is aware that the value-added tax option of the Lessor is only
permitted under the conditions specified in Section 9 (2) German Turnover Tax
Act (UStG). Section 9 (2) German Turnover Tax Act (UStG) reads as follows:
“Waiving tax exemption pursuant to paragraph 1 is only admissible in the
creation and transfer of hereditary building rights (Erbbaurechte) (Section 4
No. 9 letter c), in the renting out and leasing of the plot (Section 4 No. 12
letter a) and in the case of turnover described in Section 4 No. 12 letters b
and c insofar as

 

- 4 -



--------------------------------------------------------------------------------

the recipient of payment uses or intends to use the plot exclusively for
turnover which does not exclude input tax deduction. The entrepreneur must
provide evidence of these prerequisites.”

 

2.3 With respect to the turnover tax option the parties to the lease make the
following agreements:

The Lessee explicitly warrants that he is an entrepreneur within the meaning of
the German Turnover Tax Act (UStG) and undertakes to use the object of lease
exclusively for turnover which does not exclude the input tax deduction by the
Lessor, in particular not to use the object of lease for living and other
non-entrepreneurial purposes.

He furthermore undertakes to provide the Lessor immediately at any time when
asked with those documents which permit the Lessor to satisfy his duties of
proof pursuant to Section 9 (2) German Turnover Tax Act (UStG) vis-à-vis the tax
authorities. To this extent the Lessor may only request the presentation of
those documents and/or declarations that the competent tax authorities request
from him.

If circumstances arise on the part of the Lessee or (insofar as permitted) on
the part of his sub-lessees or as assumed by the tax authorities within the
framework of external tax audits which affect the admissibility of the value
added tax option of the Lessor, the Lessee shall be obliged to inform the Lessor
of such forthwith.

In the event of subletting the Lessee shall be obliged to opt for value added
tax with respect to subletting and otherwise to impose the obligations arising
from paragraph 2 of this lease on the sub-lessee in the sub-lease such that also
the Lessor may derive direct rights against the sub-lessee from the agreement of
the Lessee with the sub-lessee (agreement in favour of third parties). The
Lessee shall be responsible to the Lessor for ensuring that the sub-lessee
complies with these obligations.

Insofar as and for as long as the tax authorities apply a safe limit of 5% (also
recognised by the financial courts) with respect to the term “exclusive” use for
turnover not excluding the input tax deduction, this limit shall restrict the
exclusivity term in the provisions mentioned above.

In the event of the Lessee and/or the sub-lessee in the case of sub-letting
infringing the obligations arising from paragraph 2 of this lease, the Lessee
must replace all resultant damage caused to the Lessor in this respect.

 

- 5 -



--------------------------------------------------------------------------------

3.

Period of Lease, Delivery

 

3.1 The object of lease pursuant to paragraph 1.2 shall be delivered

on 1 May 2007 at the earliest

on 1 August 2007 at the latest.

 

3.2 The lease relationship for the rented unit shall commence on the date of
delivering the object of lease and shall end 3 years thereafter. The Lessee
shall be given the option to extend the lease relationship twice by a further 5
years respectively beyond the above mentioned end date. Both options shall come
into force automatically without a special declaration being required. If the
Lessee does not wish to exercise the option he must inform the Lessor of this 6
months at the latest before the respective end date. A tacit extension of the
lease relationship pursuant to Section 545 German Civil Code (BGB) shall be
precluded. Before expiry of the two options both parties shall undertake to
conduct talks at an early date about the long-term continuation of the lease
relationship.

 

3.3 If the delivery has not taken place by the latest date (pursuant to
paragraph 3.1) the Lessee shall be entitled to terminate the lease relationship
without notice after setting a period of grace of two weeks.

 

3.4 The lease relationship shall also start if the Lessee fails to accept the
property for no reason or if the Lessee is responsible for the delay in
delivery, e.g. because he failed to provide the planning documents and
information necessary for the providing fittings and fixtures on the part of the
Lessor in good time or because the Lessor has a right of retention due to
failure to provide a letter of support (refer to paragraph 4.13).

 

3.5 The delivery shall be made as soon as the Lessor has provided the fixtures
and fittings work specified in Appendix 2 pursuant to the interfaces catalogue
in Appendix 3 such that the Lessee may start his fixtures and fittings.

Delays in the completion of trades shall not permit the Lessee to reject the
delivery or demand a reduction in rent or damages from the Lessor insofar as
these do not “essentially restrict” (Art. 640 I 2 German Civil Code (BGB)) the
use of the object of lease. The same shall apply if work on the part of the
Lessor is still to be performed in the object of lease which does not restrict
its use for the Lessee.

Insofar as technically possible and does not impede the progress of
construction, the Lessor shall permit the Lessee to start on its work concerning
fixtures and fittings in coordination with the construction work on the part of
the Lessor before delivery of the object of lease. The approval of the Lessor in
this respect shall be required in writing.

 

3.6 When the object of lease is delivered a delivery protocol shall be drawn up
and signed by both parties in which any defects or residual work shall be set
out.

 

- 6 -



--------------------------------------------------------------------------------

3.7. The Lessor shall not charge rent for the first 3 months of the lease
relationship starting from the date of delivering the object of lease. The
Lessee need not pay this so that in the first 9.7 months he need only make the
advance payment on ancillary costs plus value added tax.

 

3.8. As from the start of delivery of the rent unit the Lessee shall be given an
option for the duration of 9 months for the entire space in the second storey of
the first building section of the technology and founders centre. The Lessor
shall grant the Lessee a prior right to rent any available space in the second
storey. The Lessor shall offer the Lessee this area without obligation on either
side. The Lessee has to exercise the option in writing within max. 12 weeks
after being officially informed by the Lessor. The Lessor will offer this space
to the Lessee without obligo to either side.

4.

Rent, Graduated Rent, Ancillary Costs

Offset Ban, Collateral

 

4.1 The monthly rent for the rental area pursuant to paragraph 1.2. of this
lease is as follows:

 

Rent for office and laboratory space 2,224 square metres (gif)

   12.50 EUR/sqm    27,800.00 EUR

Advance payment on ancillary costs for 2,224 square metres (gif)

   3.50 EUR/sqm    7,784.00 EUR

Total

      35,584.00 EUR

plus applicable rate of value added tax (19% as of Jan 1st, 2007)

      6,760.96 EUR        

Total rent

      42,344.96 EUR        

 

4.2 In addition to the rent the Lessee must bear the ancillary and operating
costs of the object of lease plus any applicable statutory value added tax on a
pro rata basis, i.e. proportionate to the rental areas pursuant to paragraph 1.2
with respect to the total rental space of the property (paragraph 1.1), subject
to the different provisions in paragraphs 4.7 and 4.8 with respect to
distribution. Ancillary and operating costs shall be deemed to be all costs
specified in the German Operating Costs Ordinance (Betriebskostenverordnung), as
revised.

 

- 7 -



--------------------------------------------------------------------------------

4.3 Furthermore, the Lessee shall proportionately (within the meaning of
paragraph 4.2) bear the operating costs listed in the following (if present)
insofar as not already covered by the German Operating Costs Ordinance
(Betriebskostenverordnung).

 

  a) Cost of surveillance and security:

Cost of automatic locking systems (roller blinds, sliding gates), intercom
systems, surveillance and security company, emergency power generators, close
television surveillance, alarm systems, locking systems, door code systems;

 

  b) Cost of fire protection and fire fighting:

Cost of examining and servicing the fire extinguishers outside the heating
system room and the rented premises (including replacement of powder), fire and
smoke detector systems, wall hydrants and hose boxes, lightening protection
systems;

 

  c) Cost of waste disposal, waste collection, waste sorting, waste volume
calculation and waster compressors;

 

  d) Cost of heating, air-conditioning, ventilation and hot water:

cost of supply with distant heating and distant hot water and Cost of heating
contracting, including cost of operating and servicing the house systems,
operating, cleaning, pollution protection, servicing the ventilation,
air-conditioning and heat recycling systems, operating the central hot water
supply system, cleaning and servicing the hot water equipment; cost of reading
the hot water metres and consumption calculations, chimney sweep;

 

  e) Cost of water and waste water systems

Cost of water supply and drainage of house, parking spaces and outside
facilities, including garages and ancillary buildings, cost of renting and other
types of using water metres, as well as costs of using them including costs for
calculating and distributing, cleaning of waste water pipes, drainage and waste
water ducts, gullies and drainage sieves, cost of cleaning waste water, cleaning
and heating gutters, flow restrictor; cost of water consumption in the object of
lease and waste water;

 

  f) Cost of cleaning and lighting:

Cost of cleaning and lighting the façade, including the sun protection system,
of doors and windows (interior and exterior) of the community facilities, cost
of road cleaning, cost of pest control, also one-off activities; cost of
cleaning (including winter service) and lighting carpark, access routes and
community facilities, entrance areas, staircases and corridors, lifts and
community rooms such as basement, ground rooms, washroom etc., including the
replacement of light bulbs and fluorescent tubes (personnel and material costs);

 

  g) Cost of property, liability and special insurance:

Cost of insuring the building against fire, storm and water damage including tap
water damage, cost of liability insurance of the Lessor for the building, oil
tank and lifts; cost of natural hazard insurance and electronic insurance;

 

- 8 -



--------------------------------------------------------------------------------

  h) Cost of transport systems:

Cost (including full maintenance costs) for passenger and freight lifts;

 

  i) Personnel costs for the personnel of the common reception, as well as
building technician and caretaker or cost of an external caretaker service;

 

  j) Cost of the ongoing public charges on the land, in particular land tax
(Grundsteuer)

 

  k) Cost of community aerial and cable connection, telecommunication, bell and
intercom systems;

 

  l) Cost of caring for landscaped and exterior areas including any roof
landscaping;

 

  m) Service costs for the RWA plants, hall gates, other costs in connection
with maintaining the object of lease (e.g. costs of mechanical washing
facilities, heating of park deck access, backlog systems, etc.);

 

  n) Cost of contributions and charges;

 

  o) Administration and management costs, in particular cost of rent
managements. These costs are set at a blanket rate of 3% of the net rent;

Insofar as the ancillary and operating costs specified in this paragraph 4.3
arise exclusively for the technology and founders centre (so-called H building),
these costs shall be borne by the Lessee in relationship of the rental areas
pursuant to paragraph 1.2 to the total rental area of the H building.

In the case of all technical equipment and plant listed and already contained in
the BetrKV, the Lessee shall owe the costs incurred for

 

  •  

electricity;

 

  •  

the operation, monitoring and care of the systems;

 

  •  

the regular checking of operational readiness and safety;

 

  •  

adjustment by a specialist;

 

  •  

cleaning of the systems and the corresponding operating rooms;

 

  •  

checking and measurements in accordance with the applicable pollution and
environmental protection laws;

 

  •  

renting or licensing of devices for recording of consumption or equipment for
recording of consumption, including the costs of reading, calculation and
distribution.

Material and work of the owner/Lessor through which the operating costs are
saved may only be charged to the actual extent and to a maximum amount of that
which would be payable to an external contractor plus value added tax.

 

4.4 The costs pursuant to paragraph 4.2 and 4.3 shall be accounted for once a
year in retrospect by the Lessor with auditable receipts insofar as this is not
directly commissioned by the Lessee pursuant to paragraph 4.7. The advance
payment on ancillary costs shall be accounted for once a year in retrospect for
a period of one year by the Lessor. The Lessor is at liberty to choose whether

 

- 9 -



--------------------------------------------------------------------------------

he prepares the accounts after one year in time (= 1 year starting from start of
lease) or after one calendar year. If the lease relationship does not start on
1.1. of a year and if the Lessor wishes to prepare accounts in accordance with
the calendar year, he may prepare accounts for the period up to 1.1. together
with the subsequent calendar year. If the Lessor wishes to alter the accounting
period during the lease relationship, he must inform the Lessee of this in
writing at least 4 weeks prior thereto. If the Lessee moves out during an
accounting period, the Lessor shall be obliged, on request of the Lessee, to
take an interim reading of the metres of the consumption-dependent ancillary
costs (e.g. electricity, gas, water etc.).

The Lessee may request that he inspect the accounting documents at the office of
the Lessor within 3 months of receipt of the account. If the Lessee does not
object to the account in writing within 3 months of receipt, the account shall
be viewed to be have been deemed correct insofar as the Lessor has made explicit
reference to this period and its legal consequences in the account.

The Lessor shall be at liberty to increase the advance payment for the future if
the annual total of the last account exceeds the actual costs by 10% or more.
The Lessee may request the adjustment for the future if the annual total of the
last account falls below the actual costs by 10% or more. Any adjustment
requires the concent of the other party, which may only be refused with good
reason.

 

4.5 The contracting parties are agreed that after conclusion of lease new
operating costs, taxes and charges may be imposed on the Lessor which would have
been agreed as allocable to the Lessee had they been known on conclusion of
lease. The Lessor shall therefore be entitled to allocate any such new operating
costs of the object of lease to the Lessee.

 

4.6 The Lessor may extend or reduce the ancillary and operating costs to an
appropriate extent if the technical requirements and the comfort levels of
comparable properties in comparable locations alter. The Lessee must bear the
resultant additional ancillary and operating costs insofar as he can be
reasonably expected so to do. This shall include, for example, plant and
equipment by virtue of stricter public-sector energy and environment provisions
or new EU Directives such as recycling plants, waste water cleaning and
recycling plants as well as access routes and lifts suitable for the disabled,
property-specific ancillary costs which arise as a result of an increased need
of the tenants for security, such as surveillance costs, porter service, video
systems or higher technical requirements with respect to air-conditioning,
heating or media connections.

 

4.7 The Lessee shall procure operationally related electricity directly for his
account from the responsible utility company. Insofar as direct agreements are
otherwise possible between the Lessee and the utility companies, the Lessee
shall undertake to enter into any such agreements.

 

- 10 -



--------------------------------------------------------------------------------

4.8 The Lessee shall bear the heating costs. They shall be accounted for by the
Lessor in accordance with the German Ordinance on consumption-dependent charging
of heating and hot water costs (HeizkV).

 

4.9 If land tax is not yet charged by the city of Düsseldorf for the respective
accounting period or only charged on a provisional basis, on the basis of land
without buildings for example, and if the final land tax notice is issued at a
time at which the account for the previous years has already been prepared, the
Lessor shall be entitled to charge the land tax on a pro rata basis and
retrospectively after presentation of the final land tax notice. In the case of
renting out of a new building, as is the case here, all accounts of the first
years shall be issued subject to a subsequent demand for land tax until such
times as the final tax notice has been issued. If it is possible to estimate the
final tax burden, the Lessor may state an appropriate estimated amount in the
annual account in order to keep the amount of the subsequent demand within
reasonable limits, subject to a final account after presentation of the tax
notice.

 

4.10 The rent and the advance payment on ancillary costs must be paid at the
latest by the third working day of a month in advance without deduction. Receipt
on the Lessor’s account shall be decisive for the punctuality of payment.

Account of the Lessor:

GED Grundstücksentwicklungs-Gesellschaft Düsseldorf mbH

Commerzbank Düsseldorf

Bank sort code: 300 400 00

Account No.: 4 41 24 58 01

Any amount to be paid from the annual ancillary cost account must be paid 30
days after receipt of the account by the Lessee to the above account of the
Lessor; any amount of credit on the part of the Lessee must be reimbursed by the
Lessor 30 days after sending the account.

 

4.11 The contracting parties may not offset claims arising from this lease
relationship with counterclaims unless these are undisputed and have been
established with legal effect.

The Lessee is aware that the Building contains empty spaces. Disturbances (noise
and dirt) connected with equipping or leasing these empty spaces will be
accepted by the Lessee and will not give him the right to reduce the rent.

 

4.12 If the Lessee defaults on payment of the rent, he shall owe at least
default interest of 5 percentage points above the respective base rate. The
right to assert further damages shall remain.

The Lessor is entitled to charge EUR 10.00 for every reminder if the Lessee is
in default.

 

- 11 -



--------------------------------------------------------------------------------

4.13 The Lessee shall provide the Lessor with a bank guarantee (Appendix 6) by
way of security for all claims arising from the lease relationship and its
termination and processing

amounting to EUR 127,034.88

(3 months rent including advance payment on ancillary costs and turnover tax).

This bank guarantee must be given to the Lessor before the start of the lease.
The Lessor shall have a right of retention to the object of lease if the Lessee
fails to hand over the guarantee with the consequence that the Lessee must
nevertheless pay rent and ancillary costs as from the start of lease.

If the Lessee fails to provide the guarantee after request by the Lessor with an
appropriate period of grace, he may alternatively request a cash deposit of the
same amount or terminate the lease relationship without notice after warning.

 

4.14 The contracting parties are agreed that the rent stated in paragraph 4.1 is
to be owed as follows:

If the consumer price index of all private households for Germany as a whole, as
published by the Statistical Federal Agency, rises or falls compared to the
level that was pertinent to the last stipulation of the rent, and for the first
time compared to the level of the index in the month of May 2007, the rent shall
alter in the same percentage relationship as the index. The base year underlying
the calculation is 2000 = 100. The Lessor must provide evidence of the index
change on which the change in rent is based; proof must be provided when the new
rent is announced. The new rent shall be payable starting from the month
following the announcement by the Lessor.

If in a later index calculation other consumer circumstances are taken as basis
than that at the date of concluding the lease, the index calculation on the
basis of the altered consumer relationships shall be viewed to be binding. If
the above mentioned index is not continued by the Statistical Federal Agency,
the comparable index, possibly from the Statistical Agency of the European
Community, shall be viewed to be agreed.

Any change in rent to be made by virtue of this agreement may be asserted at the
earliest after expiry of 3 years, starting from the beginning of the lease, and,
if the rent has already been changed, at the earliest after expiry of 3 years
since the last change in rent.

5.

Insurance, Liability of Lessee and Lessor

 

5.1 The Lessor must insure the rented parts of the building against fire, storm
and tap water damage. The Lessee must therefore inform the Lessor immediately of
any damage to the object of lease resulting from fire, storm or tap water. If
the Lessee fails to comply with this duty to report or fails to comply with it
completely or complies with it too late, the Lessee shall be liable for Lessor’s
damages.

 

- 12 -



--------------------------------------------------------------------------------

5.2 The Lessee must take out an operational liability insurance.

 

5.3 The Lessee shall be liable for all damage to property and personal injury
arising in the object of lease or on the plot of the Lessor during the lease
period, insofar as he is culpably responsible for such.

 

5.4 The liability of the Lessee shall extent to all damage culpably caused to
the Lessor’s object of lease by him, his personnel, or his vicarious agents.

The Lessee shall be liable for damage he culpably causes through handling fire,
flammable material, water, gas, light and power systems or by failing to comply
with obligations incumbent on him pursuant to this lease or in accordance with
statutory or official instructions.

 

5.5 The Lessor shall only be liable for damage to objects the Lessee brings in
due to initial defects to the building (so-called “warranty liability” of the
Lessor) and similarly for damage resulting from moisture, fire, smoke or dirt to
the things brought in by the Lessee, if wilful intent or negligence (albeit not
minor negligence) is attributable to the Lessor, his representatives and
vicarious agents, visitors or other persons entering the object of lease in
connection with business operations. This shall not apply insofar as an
insurance of the Lessor settles the claim.

 

5.6 Liability for indirect damage (e.g. lost profit) shall be precluded.

 

5.7 If the electricity, gas or water supply or drainage is discontinued as a
result of a circumstance for which the Lessor or his vicarious agents are not
responsible, or if there is a dip or change in voltage, the Lessee shall have no
damage claims against the Lessor. The Lessee must take suitable technical
precautions himself.

6.

Servicing, Minor Repairs, Maintenance

 

6.1 The Lessor shall service the technical plant and equipment in the object of
lease or conclude service agreements with specialised companies and distribute
the costs for this to the Lessee proportionately pursuant to paragraph 4.2 –
4.4.

 

6.2 The Lessor must be informed immediately of damage to the object of lease.
The Lessee may not tolerate third party interference in the property of the
Lessor. If the Lessee learns of any such interference he must notify the Lessor
of this immediately. He shall be liable for all damage arising from failure to
report this.

 

6.3 The Lessor shall be responsible for the maintenance and repair of roof and
structures, the central technical systems (heating, lifts, air conditioning
system etc.) and the window frames together with fittings, irrespective of the
cost-bearing responsibility of the Lessee within the framework of the ancillary
and operating costs. “Roof and structures” include: the roof, the exterior walls
and facade, the load-bearing walls, the ceilings and the foundations as well as
the lines laid by the Lessor in and beneath the foundation and in ceilings and
walls.

 

- 13 -



--------------------------------------------------------------------------------

6.4 Otherwise the Lessee shall be responsible for maintenance and repair of the
object of lease. The Lessee must treat carefully and maintain in a functioning
state all fittings and fixtures such as interior and exterior doors, door
closing systems, gates, sun protection systems, all technical systems and
equipment inside the object of lease such as floor coverings, air-conditioning
devices, ventilation systems, heating and hot water equipment (if provided by
the Lessor), as well as sanitary facilities, locks etc. Damaged panes of glass
must be replaced by the Lessee. The Lessee is only responsible for maintenance
and repairs if defects are caused by Lessee’s use of the lease object. The
Lessee is not responsible for pre-existing defects at the begin of the lease.

7.

Structural and Other Changes

 

7.1 All intended structural changes will be discussed between Lessor and Lessee,
to determine if these will be executed by the Lessor, and how – in this case –
the cost will be charged to the Lessee, or, whether these structural changes
will be Lessee’s own responsibility. The following paragraphs only refer to the
latter case.

 

7.2 Structural changes to the object of lease may only be made by the Lessee if
these have been approved by the Lessor in writing prior thereto. An approval
will depend in particular on whether aspects of statics, fire protection and
trade inspectorate have been taken into consideration and the Lessee also
assumes the costs for official approvals and any official requirements. Changes
to the outer skin of the building shall require the approval of the Lessor at
all events. Any structural changes to the object of lease which cannot be easily
removed after the Lessee has moved in must be approved by the Lessor in writing.
The Lessor can only refuse his approval with good reason. This approval shall
not replace any approvals from the building supervisory authorities which may be
necessary. All costs incurred by the Lessee for this must be borne by the Lessee
himself. At the end of the contractual relationship these changes are to be
eliminated at the expense of the Lessee if the Lessor so requests. Lessor and
Lessee will discuss whether the structural changes or fittings justify an
appropriately high security for the restoration costs before starting work.

The Lessor may refuse the approval required pursuant to the above paragraphs
only if he has a good reason so to do.

If house systems (water, electricity, air-conditioning etc.) are also affected
by the measures, the Lessee shall assign the warranty claims against the
tradesmen involved to the Lessor. The Lessee shall be liable to the Lessor for
all damage culpably caused by injury to the duties incumbent on him to take due
care, in particular also if supply and drainage lines, toilet, heating systems
etc. are incorrectly treated and the rooms are inadequately ventilated, heated
or not sufficiently protected from frost. Pipe blocks to the main pipe of a line
must be eliminated by the Lessee at all events at his own expense. If, in the
case of damage to or blocks in the pipes, it cannot be determined which lessee
cause said damage or block, all lessees shall be joint and severally liable
whose rental area is located above the point concerned. The Lessee shall be
liable for damage which is culpably caused by family members, workers,
employees, sub-lessees, visitors, suppliers, tradesmen etc. who are in the
object of lease with his knowledge or his tolerance or at his instruction.

 

- 14 -



--------------------------------------------------------------------------------

7.3 Signs, advertising signs of the Lessee may only be put up by the Lessee
after agreement with the Lessor to the extent that is usual in the vicinity
under consideration of a uniform appearance of the signs and entrance bells and
only with the written approval of the Lessor – which may only be refused with
good reason - and any approval from the building supervisory authority which may
be necessary.

8.

Lessor’s Lien, Inspection

 

8.1 In order to secure his claims arising from the lease relationship the Lessor
shall have a statutory lien to the objects brought in by the Lessee and subject
to attachment. By virtue of his Lessor’s lien, the Lessor may prevent the
removal of objects subject to the lien without recourse to the courts. If the
Lessee relinquishes the object of lease, the Lessor make take the objects things
into his possession if the claims of the Lessor are due in whole or in part,
without threatening the sale of pledge and without meeting a deadline, and have
them publicly auctioned or sold, to the degree that he is legally permitted to
prevent the removal.

 

8.2 The Lessor and his authorised representatives are entitled to enter and
inspect the object of lease at appropriate intervals in time during normal
business hours and after prior announcement and agreement with the Lessee, and
more frequently in the case of imminent danger also outside business hours and
without prior announcement and agreement with the Lessee. The business
operations of the Lessee may not be essentially impaired by this, apart from
cases of imminent danger. If the Lessor sells the object of lease or if the
lease relationship has been terminated, the Lessor and his authorised
representatives together with the potential buyers or new lease applicants may
inspect the object of lease after prior announcement and agreement with the
Lessee.

9.

Collateral Agreements and Amendments to Lease

This lease contains all provisions agreed between the contracting parties with
respect to the lease relationship. There are no collateral agreements.
Amendments, supplements and the cancellation of this lease shall be required in
writing. This shall also apply to the cancellation of the written form
requirement.

10.

Special Waste and Waste Water Disposal

Soil and Groundwater Pollution

 

10.1 In the event of contaminated waste or waste water (e.g. acids, chemical
waste, explosive and radialogically active substances, etc.), the Lessee shall
be obliged to strictly observe the statutory requirements with respect to
disposal. If claims are made against the Lessor under public or civil law due to
any soil or groundwater pollution which has been demonstrably caused by the
Lessee, the Lessee shall undertake to indemnify the Lessor without restriction
against the costs of these claims. If claims are asserted against the Lessor
during the lease or after the end of the lease by the public sector due to
provisions of the Federal Soil Conservation Act (BbodSchG) or due to provisions
of the Water Conservation Act (WHG) or due to any other environmental protection
laws, the claims he has against the Lessee (e.g. pursuant to Section 24
(2) BBodSchG) shall remain even if an acceptance protocol was prepared in which
the object of lease was taken back by the Lessor without complaint if at this
point in time he was positively unaware of any pollution to the soil or
groundwater or of any other environmental damage. In the event of any such
claim, the Lessor must inform the Lessee thereof immediately in writing and on
request of the Lessee and at his cost make use of all legal remedies to avert
the claim insofar as the Lessee does not give the Lessor any other instructions.

 

- 15 -



--------------------------------------------------------------------------------

10.2 The Lessee shall undertake to inform the Lessor about contaminations to the
soil or groundwater and to eliminate any contamination provably caused by him
which may have occurred at his expense. If it emerges at the end of the lease
that contamination to the soil or the groundwater were demonstrably caused by
the Lessee, the Lessor shall be entitled to have this contamination eliminated
at the expense of the Lessee. Lessor and Lessee will reach agreement pertaining
to the proof of damage (e.g. written expert opinion).

11.

Exclusion of Protection from Competition

The Lessor shall not grant protection from competition.

12.

Sub-letting, Change in Shareholders

Sub-letting or licensing to third parties shall only be permitted with the prior
written approval of the Lessor. The Lessor may only refuse if he has a good
reason so to do. A good reason shall be viewed to exist in addition to complying
with the purpose pursuant to paragraph 1.3 if the sub-lessee concerned is not
financially in a position to satisfy his contractual duties or there is
justified concern due to facts that the sub-let constitutes a danger to the
safety and order of the “Life Science Center Düsseldorf” or the reputation of
the “Life Science Center Düsseldorf” would be impaired. The existence of a
direct or indirect competitive relationship with the Lessor or another lessees
in the “Life Science Center Düsseldorf” shall not constitute good reason.

In every case of sub-letting or licensing the Lessee shall hereby assign by way
of precaution all resultant claims against the sub-lessee or third parties,
particularly for payment of the rent for sub-letting, to the Lessor. The Lessor
shall hereby accept the assignment.

 

- 16 -



--------------------------------------------------------------------------------

13.

End of the Lease Relationship

 

13.1 The Lessee is obliged to return the object of lease as well as the
accessories on the last date of the lease or the state according to Art. 7.1
relationship in accordance with the state of the object at the start of lease
and in accordance with the condition set out in the fixtures and fittings
description/room book. If the Lessee failed to comply with his maintenance
and/or repair duties (see above Section 6.4), he must do so before the end of
the lease relationship.

Any conversions or fixtures the Lessor did not approve of as well as advertising
units, advertising signs and cabling must be removed and the original state or
the state according to Art. 7.1 according to the building specifications
restored. The resultant costs shall be borne by the Lessee. Other conversions
and fixtures may remain in the property An acceptance protocol shall be drawn up
on the state of the property when the property is returned.

 

13.2. When the Lessee moves out he must return all keys he has had made.
Otherwise the Lessor shall be entitled to have new locks fitted at the expense
of the Lessee.

 

13.3 If the lease relationship ends by extraordinary termination on the part of
the Lessor, the Lessee shall also be liable for damage the Lessor suffers by the
fact that the object of lease stands empty after clearance and return by the
Lessee or must be rented out more cheaply (lost rent damage). When calculating
the lost rent damage the rent must be taken as basis which the Lessee would have
to pay in the case of the lease relationship continuing.

 

13.4 If the Lessor changes by virtue of selling the object of lease, Section 566
(2) German Civil Code (BGB) shall be explicitly contracted out; the Lessor shall
not therefore be liable as guarantor if a purchaser fails to satisfy his
obligations arising from the lease vis-à-vis the Lessee.

14.

Severability Clause

In the event of individual provisions of this lease being and becoming null and
void, or if a gap in the lease emerges at a later date, this shall not affect
the provisions of the remaining lease if the law of lease itself or the rent
agreement are not affected by the ineffectiveness. An appropriate provision
shall be agreed instead of the ineffective provisions or to fill the gap, which
comes as close as possible to that which the contracting parties would have
wanted or intended within the purpose of the lease if they had considered this
point.

15.

Place of Performance, Venue

 

15.1 Place of performance and venue is Düsseldorf.

 

- 17 -



--------------------------------------------------------------------------------

15.2 This lease was produced and signed in duplicate. Each contracting party has
received a copy (including the appendices mentioned in the lease).

Appendices:

Appendix 1: Ground planes for rental area of first and second building section

Appendix 2: Description of fixtures and fittings of the Lessor

Appendix 3: Interface catalogue of the Lessor

Appendix 4: Room Book

Appendix 5: Agreement about special fixtures/fittings

Appendix 6: Specimen bank guarantee

 

Düsseldorf, this 7th day of December, 2006     Düsseldorf, this 7th day of
December, 2006 Lessor     Lessee

/s/ Oliver Hasenkamp

GED mbH

   

/s/ Christian Schetter

Coley Pharmaceutical GmbH

 

- 18 -



--------------------------------------------------------------------------------

Gewerberaum - Mietvertrag

zwischen der

GED Grundstücksentwicklungs-Gesellschaft mbH,

Henkelstr. 164

40589 Düsseldorf

(Umsatzsteuernr. 106/5709/2142

- Vermieter/GED -

und der

Coley Pharmaceutical GmbH

vertreten durch den Geschäftsführer

Dr. Christian Schetter

Elisabeth-Selbert-Straße 9

40764 Langenfeld

- Mieter -



--------------------------------------------------------------------------------

Vorbemerkung

Das Life Science Center Düsseldorf, bestehend aus einem Technologie- und
Gründerzentrum und einem Office Building, verfolgt das Ziel, jungen Unternehmen,
etablierten Firmen, wissenschaftlichen Institutionen und Forschergruppen, die
innerhalb der Life Sciences (*) und deren assoziierten Technologien (**) tätig
sind, als auch Dienstleistungsunternehmen und –institutionen eine optimale
Plattform für deren Weiterentwicklung zu bieten. Der Investor, die
Grundstücksgesellschaft Düsseldorf mbH (GED), vermietet im Technologie- und
Gründerzentrum Büro- und Laborräume an vorgenannte technologieorientierte bzw.
forschungs- und entwicklungsintensive Nutzergruppen und möchte auf diese Weise
zur Zukunftsorientierung des Wirtschaftsraumes Düsseldorf und zur Erhaltung und
Schaffung von Arbeitsplätzen im Hochtechnologiesektor beitragen. Die
Zusammenarbeit der Mieter des Technologie- und Gründerzentrums und des Office
Buildings mit wissenschaftlichen Einrichtungen vornehmlich der
Heinrich-Heine-Universität-Düsseldorf und auch untereinander ist ausdrücklich
gewünscht.

Der Vermieter bietet im Life Science Center Tagungs- und Besprechungsräume an,
die von allen Mietern gegen gesonderte Miete bei Bedarf tage- bzw. stundenweise
angemietet werden können.

 

--------------------------------------------------------------------------------

(*): Bio-/Gentechnologie, Medizintechnik, Bioinformatik, Medizinische
Informatik, Biopharmazie, Biomedizin

(**) u.a. Informationstechnologie, Lasertechnologie, Neue Materialien,
Mess-technik, Nanotechnologie, Optische Technologien etc.

 

- 20 -



--------------------------------------------------------------------------------

1.

Mietgegenstand/ Mietzweck

 

1.1 Der Vermieter hat am Merowinger Platz 1a in 40225 Düsseldorf im Rahmen
seines Erbbaurechts am dortigen Grundstück das Life Science Center („Objekt”)
errichtet.

 

1.2 Aus diesem Objekt vermietet der Vermieter an den vorgenannten Mieter im 2.
Bauabschnitt das 2. und 3. Obergeschoß inkl. Zwischentrakt im 2. OG im
Technologie- und Gründerzentrums mit:

Büro-/Labor- und Sozialfläche: 2.224 qm

Die Mietflächen wurden nach der Richtlinie zur Berechnung der Mietfläche für
Büroraum (MF-B) der gif, Gesellschaft für Immobilienwirtschaftliche Forschung
e.V., Wilhelmstr. 12, Wiesbaden, berechnet.

Die Flächenangaben stellen keine zugesicherte Eigenschaft dar.

Flächenabweichungen und -änderungen von +/- 5% haben keinen Einfluss auf die
Höhe der Miete. Größere Abweichungen bewirken eine Anpassung der Nettomiete mit
Wirkung ab dem auf die Feststellung der tatsächlichen Mietfläche folgenden
Monat. Nebenkostenvorauszahlungen sind von der Anpassung ausgenommen.

Die Mietflächen gemäß sind in den beigefügten Grundrissplänen (Anlage 1) rot
gekennzeichnet. Die Grundrisspläne dienen insoweit der Erläuterung dieses
Vertrages, als in ihm die Lage der Mietfläche im Objekt und zu den angrenzenden
Flächen aufgezeigt ist. Andere im Plan aufgeführte Details sind unverbindlich.

Nicht mitvermietet ist die nicht überbaute Grundstücksfläche. Diese darf auch
nicht zu Lager- oder anderen Zwecken genutzt werden. Der Mieter ist jedoch zur
Mitbenutzung der gemeinschaftlichen Flächen, im Umfang der dafür vorgesehenen
Nutzung, berechtigt. Nicht mitvermietet sind ferner die Wandflächen am oder im
Haus außerhalb der Mieträume.

 

1.3 Die Mieträume werden zum Betrieb von Büros und Laboratorien auf dem Gebiet
der biopharmazeutischen Forschung und Entwicklung genutzt. Der Vermieter
gewährleistet, dass die Nutzung dieser Räume für einen gewerblichen Büro- und
Laborbetrieb zulässig ist. Jede Änderung dieses Nutzungszwecks bedarf der
vorherigen, schriftlichen Zustimmung des Vermieters. Die Benutzung der Mieträume
zu Wohnzwecken ist weder ganz noch teilweise gestattet.

Der Sollzustand und die Sollausstattung der Mieträume sind in den Anlagen 2 und
3 beschrieben und werden vom Mieter als für seinen Nutzungszweck tauglich
anerkannt.

Sofern der Betrieb oder die Tätigkeit des Mieters die Einhaltung besonderer
Sicherheits- oder besondere Überwachungs- und Entsorgungsvorschriften erfordern,
hat der Mieter dies dem Vermieter vor Vertragsabschluss anzuzeigen. Der

 

- 21 -



--------------------------------------------------------------------------------

Mieter trägt die dadurch entstandenen Kosten. Wenn spätere Gesetze,
Verordnungen, Richtlinien oder Auflagen der öffentlichen Hand oder der
Europäischen Union eine Änderung der Grenzwerte oder eine Verschärfung des
Sicherheitsstandards und/oder der Bau-, Überwachungs-, Prüfungs- und
Entsorgungsvorschriften bestimmen, dann werden die Parteien gesonderte Gespräche
aufnehmen.

 

1.4 Der Vermieter wird das Mietobjekt in dem Ausbauzustand gemäß der in der
Anlage 2 beigefügten Ausstattungsbeschreibung und dem in der Anlage 3
beigefügten Schnittstellenkatalog sowie dem von Coley Pharmaceutical GmbH als
Anlage 4 beigefügten Raumbuch übergeben. Der Vermieter übernimmt die Kosten der
in Anlage 2 und 3 aufgelisteten Ausbauleistungen, soweit eine
Kostentragungspflicht für den Vermieter dort vereinbart ist. Die Kosten
sämtlicher über die in der Anlage 2 und 3 hinausgehenden Ausbauleistungen werden
vom Mieter übernommen. Der Inhalt der Anlage 2 stellt keine zugesicherte
Eigenschaft, sondern nur Objektbeschreibung dar. Zumutbare Änderungen sind
zulässig, soweit hierfür ein triftiger Grund besteht und Material gleicher
Qualität und Güte verwandt wird und die Nutzbarkeit für den Mieter hierdurch
nicht eingeschränkt wird.

Der Vermieter garantiert, dass der Mietgegenstand bei seiner Errichtung den
gültigen bautechnischen Anforderungen entspricht. Für den Fall, dass während der
Mietzeit neu eingeführte, strengere oder verbesserte bautechnische oder
behördliche Anforderungen gelten, werden beide Seiten eine einvernehmliche
Lösung erzielen. Für evtl. daraus resultierende bauliche Maßnahmen trägt
grundsätzlich der Mieter die Kosten.

Die Verpflichtung des Mieters, seinen Betrieb betreffende behördliche Auflagen
auf eigene Kosten zu erfüllen, gilt nicht für solche behördliche Genehmigungen
und Auflagen, die sich ausschließlich auf die bauliche Beschaffenheit des
Mietobjektes bei Mietbeginn gemäß dem vereinbarten Standard und Nutzungszweck
beziehen.

2.

Umsatzsteuer

 

2.1 Der Vermieter hat für die Vermietung des Mietgegenstandes gemäß § 9
Umsatzsteuergesetz (UstG) auf die Umsatzsteuerbefreiung nach § 4 Nr. 12a) UStG
verzichtet (Mehrwertsteueroption). Aufgrund dessen ist vom Mieter zusätzlich zu
Miete, Nebenkosten und Nebenkostenvorauszahlungen (und auf Nutzungsentschädigung
nach Vertragsende) die Mehrwertsteuer in jeweils gesetzlicher Höhe (derzeit 16%)
zu zahlen.

 

2.2

Dem Mieter ist bekannt, dass die Mehrwertsteueroption des Vermieters nur unter
den in § 9 Abs.2 UStG genannten Voraussetzungen zulässig ist. § 9 Abs.2 UstG
lautet: „Der Verzicht auf Steuerbefreiung nach Absatz 1 ist bei der Bestellung
und Übertragung von Erbbaurechten (§ 4 Nr. 9 Buchstabe a), bei der Vermietung

 

- 22 -



--------------------------------------------------------------------------------

oder Verpachtung von Grundstücken (§ 4 Nr. 12 Buchstabe a) und bei den in § 4
Nr. 12 Buchstabe b und c bezeichneten Umsätzen nur zulässig, soweit der
Leistungsempfänger das Grundstück ausschließlich für Umsätze verwendet oder zu
verwenden beabsichtigt, die den Vorsteuerabzug nicht ausschließen. Der
Unternehmer hat die Voraussetzungen nachzuweisen.”

 

2.3 Im Hinblick auf die Umsatzsteueroption treffen die Mietparteien die
nachfolgen-den Vereinbarungen:

Der Mieter sichert ausdrücklich zu, Unternehmer im Sinne des UStG zu sein und
verpflichtet sich, den Mietgegenstand ausschließlich für Umsätze zu verwenden,
die den Vorsteuerabzug beim Vermieter nicht ausschließen, insbesondere nicht für
Wohn- oder sonstige nicht unternehmerische Zwecke.

Er verpflichtet sich weiterhin, dem Vermieter erforderlichenfalls auf
jederzeitige Anforderung unverzüglich diejenigen Unterlagen zur Verfügung zu
stellen, die es dem Vermieter ermöglichen, seinen Nachweispflichten gemäß § 9
Abs. 2 UStG gegenüber den Finanzbehörden nachzukommen. Der Vermieter kann
insoweit vom Mieter nur die Vorlage derjenigen Unterlagen und/oder Erklärungen
verlangen, die die für ihn zuständige Finanzbehörde von ihm verlangt.

Sollten sich beim Mieter oder (soweit gestattet) dessen Untermieter Umstände
ergeben oder im Rahmen einer steuerlichen Außenprüfung von den Finanzbehörden
angenommen werden, die die Zulässigkeit der Mehrwertsteueroption des Vermieters
betreffen, ist der Mieter verpflichtet, den Vermieter hierüber unverzüglich zu
informieren.

Im Falle einer Untervermietung ist der Mieter verpflichtet, seinerseits für die
Untervermietung zur Mehrwertsteuer zu optieren und im übrigen die
Verpflichtungen aus Ziffer 2 dieses Vertrages im Untermietvertrag dem
Untermieter dergestalt aufzuerlegen, dass auch der Vermieter aus der
Vereinbarung des Mieters mit dem Untermieter unmittelbare Rechte gegen den
Untermieter herleiten können (Vertrag zugunsten Dritter). Der Mieter steht dem
Vermieter dafür ein, dass der Untermieter diese Verpflichtungen einhält.

Soweit und solange die Finanzbehörden bezüglich des Begriffs der
„ausschließlichen” Verwendung für Umsätze, die den Vorsteuerabzug nicht
ausschließen, eine – auch von den Finanzgerichten anerkannte – unschädliche
Bagatellgrenze von 5% anwenden, ist durch diese Grenze der
Ausschließlichkeitsbegriff in den o.g. Bestimmungen begrenzt.

Sollte der Mieter und/oder sollte im Untermietungsfall der Untermieter gegen die
Verpflichtungen aus Ziffer 2 dieses Vertrages verstoßen, hat der Mieter dem
Vermieter alle ihm hierdurch verursachten Schäden zu ersetzen.

 

- 23 -



--------------------------------------------------------------------------------

3.

Mietzeit, Übergabe

 

3.1 Die Übergabe des Mietgegenstandes gem. Ziffer 1.2 erfolgt

frühestens am 01. Mai 2007

spätestens am 01. August 2007

 

3.2 Das Mietverhältnis für die Mieteinheit beginnt mit dem Tag der Übergabe des
Mietgegenstandes und endet 3 Jahre danach. Der Mieter erhält die Option einer
zweimaligen Verlängerung des Mietverhältnisses um je weitere 5 Jahre über den
vorgenannten Endtermin hinaus. Beide Optionen treten automatisch in Kraft, ohne
dass es einer entsprechenden Erklärung bedarf. Will der Mieter die Option nicht
ausüben, so hat er dies dem Vermieter spätestens 6 Monate vor dem jeweiligen
Endtermin schriftlich mitzuteilen. Eine stillschweigende Verlängerung des
Mietverhältnisses gem. § 545 BGB ist ausgeschlossen. Vor Ablauf der beiden
Optionen verpflichten sich beide Parteien frühzeitig Gespräche über die
langfristige Fortführung des Mietverhältnisses zu führen.

 

3.3 Hat die Übergabe nicht bis zum spätesten Termin (gem. Ziff. 3.1)
stattgefunden, ist der Mieter zur fristlosen Kündigung des Mietverhältnisses
nach Setzung einer Nachfrist von zwei Wochen berechtigt.

 

3.4 Das Mietverhältnis beginnt auch dann, wenn der Mieter das Objekt grundlos
nicht übernimmt oder wenn die Verzögerung der Übergabe vom Mieter zu vertreten
ist, z.B. weil dieser die für den vermieterseitigen Ausbau erforderlichen
Planunterlagen und Informationen nicht rechtzeitig übergeben hat oder weil der
Vermieter wegen Nichtleistung der Bankbürgschaft (s. § 4.13) ein
Zurückbehaltungsrecht hat.

 

3.5 Die Übergabe erfolgt, sobald der Vermieter die in Anlage 2 genannten
Ausbauarbeiten gemäß dem Schnittstellenkatalog in Anlage 3 so weit erbracht hat,
dass der Mieter mit seinen Ausbauarbeiten beginnen kann.

Verzögerungen bei der Fertigstellung von Gewerken erlauben dem Mieter nicht, die
Übergabe abzulehnen oder vom Vermieter Minderung des Mietzinses oder
Schadenersatz zu verlangen, soweit diese die Nutzbarkeit des Mietobjekts für den
Mieter nicht wesentlich i.S.v. § 640 Abs. 1 Satz 2 BGB einschränken. Das gleiche
gilt, falls noch Arbeiten des Vermieters in dem Mietgegenstand durchzuführen
sind, die seine Benutzbarkeit nicht einschränken.

Der Vermieter wird dem Mieter, soweit dies technisch möglich ist und den
Baufortschritt nicht behindert, gestatten, mit dem Einbau der Mieterleistungen
und seiner Einrichtungen in Abstimmung mit den vermieterseitigen Bauarbeiten vor
Übergabe des Mietgegenstands zu beginnen. Die entsprechende Genehmigung des
Vermieters bedarf der Schriftform.

 

- 24 -



--------------------------------------------------------------------------------

3.6 Bei Übergabe des Mietgegenstandes wird ein Übergabeprotokoll erstellt und
von beiden Parteien unterzeichnet, in welchem etwaige Mängel bzw. Restarbeiten
festgehalten werden.

 

3.7. Für die ersten 9,7 Monate des Mietverhältnisses gerechnet ab dem Zeitpunkt
der Übergabe des Mietobjektes erhebt der Vermieter keinen Mietzins. Dieser ist
dem Mieter erlassen, so dass er in den ersten 9,7 Monaten nur die
Neben-kostenvorauszahlung zzgl. MwSt. zu leisten braucht.

 

3.8. Ab Beginn der Übergabe der Mieteinheit erhält der Mieter für die Dauer von
9 Monaten die Option auf die gesamte Fläche im 2. OG des 1. Bauabschnittes des
Technologie- und Gründerzentrums. Der Vermieter gewährt dem Mieter ein
Vormietrecht auf die noch frei verfügbaren Mietflächen im 2. Obergeschoss. Der
Mieter hat dieses Vormietrecht innerhalb von maximal 12 Wochen nach Aufforderung
durch den Vermieter durch schriftliche Erklärung auszuüben. Der Vermieter wird
dem Mieter diese Fläche ohne beiderseitiges Obligo anbieten.

4.

Mietzins, Staffelmiete, Nebenkosten,

Aufrechnungsverbot, Sicherheitsleistung

 

4.1 Der monatliche Mietzins für die Mietflächen gem. Ziffer 1.2. dieses
Vertrages beträgt:

 

Miete für Büro- und Laborfläche 2.224 qm (gif)

   12,50 Euro/qm    27.800,00 Euro

Nebenkostenvorauszahlung für 2.224 qm (gif)

   3,50 Euro/qm    7.784,00 Euro

Summe

      35.584,00 Euro

zuzüglich jeweils gültige gesetzl. MwSt. (von derzeit 16%)

      5.693,44 Euro

Gesamtmietzins

      41.277,44 Euro

 

4.2 Neben der Miete hat der Mieter die Neben- und Betriebskosten des
Miet-objektes zzgl. der jeweils geltenden gesetzlichen Mehrwertsteuer anteilig,
d.h. im Verhältnis der Mietflächen gem. Ziff. 1.2 zu den gesamten Mietflächen
des Objektes (Ziff. 1.1), zu tragen, vorbehaltlich der in Bezug auf die
Verteilung abweichenden Regelungen in Ziff. 4.7 und 4.8. Neben- und
Betriebskosten sind sämtliche Kosten der Betriebskostenverordnung in der jeweils
gültigen Fassung.

 

- 25 -



--------------------------------------------------------------------------------

4.3 Ferner trägt der Mieter anteilig (i.S. Ziff. 4.2) die im folgenden
aufgeführten (soweit vorhandenen) Betriebskosten, soweit sie nicht bereits von
der Betriebskostenverordnung erfasst sind.

 

  a) Kosten der Bewachung und Sicherheit:

Kosten für automatische Schließsysteme (Rollläden, Rolltore), Türsprechanlagen,
Wach- und Schließgesellschaft, Notstromaggregate; Fernsehüberwachung,
Alarmanlagen, Türschließanlagen, Türcodesysteme;

 

  b) Kosten des Feuerschutzes und der Brandbekämpfung:

Kosten für Prüfung und Wartung der Feuerlöscher außerhalb des Heizraumes und der
Mieträume (inklusive Pulveraustausch), Brand- und Rauchmeldeanlagen,
Wandhydranten und Schlauchkästen, Blitzschutzanlagen;

 

  c) Kosten der Müllentsorgung, Müllabfuhr, Müllsortierung,
Müllmengener-mittlung und Müllkompressoren;

 

  d) Kosten für Heizung, Klimatisierung, Lüftung und Warmwasser:

Kosten für die Versorgung mit Fernwärme und Fernwarmwasser bzw. Kosten für das
Wärmecontracting, einschließlich der Kosten des Betriebes, und der Wartung der
Hausanlagen, Betrieb, Reinigung, Immissionsschutz, Wartung der Lüftungs-, Klima-
und Wärmerückgewinnungsanlagen, Betrieb der zentralen
Warmwasserversorgungsanlage, Reinigung und Wartung von Warmwassergeräten;
Ablesekosten der Wärmemengenzähler und Verbrauchsabrechnung,
Schornsteinfegerkosten;

 

  e) Kosten der Wasser- und Abwasseranlagen

Kosten der Wasserversorgung und der Entwässerung von Haus, Parkplätzen und
Außenanlagen, einschließlich Garagen und Nebengebäuden, Kosten der Anmietung
oder anderer Arten der Gebrauchsüberlassung von Wasserzählern, sowie Kosten
ihrer Verwendung einschließlich der Kosten der Berechnung und Aufteilung,
Reinigung von Abwasserrohren, Ent-wässerungs- und Abwasserlaufrinnen, Gullys und
Abflusssieben, Kosten der Reinigung des Abwassers, Dachrinnenreinigung und
–heizung, Durchflussbegrenzer; Kosten für Wasserverbrauch im Mietgegenstand und
Abwasser;

 

  f) Kosten der Reinigung und Beleuchtung:

Kosten der Reinigung und Beleuchtung der Fassade, einschließlich der
Sonnenschutzanlage, von Türen und Fenstern (innen und außen) der
Gemeinschaftseinrichtungen; Kosten der Straßenreinigung, Kosten der
Ungezieferbekämpfung, auch bei einmaligen Aktionen; Kosten der Reinigung
(einschließlich Winterdienst) und Beleuchtung von Parkplätzen, Zugängen und
Gemeinschaftsanlagen, der Eingangsbereiche, Treppen und Flure, von Fahrstühlen
sowie von Gemeinschaftsräumen, wie Keller, Bodenräume, Waschküche etc.,
einschließlich des Austausches von Glühbirnen und Leuchtstoffröhren (Personal-
und Materialkosten);

 

  g) Kosten für Sach-, Haftpflicht- und Spezialversicherungen:

Kosten für die Versicherung des Gebäudes gegen Feuer, Sturm und Wasserschäden
einschließlich Leitungswasserschäden, Kosten für die

 

- 26 -



--------------------------------------------------------------------------------

Haftpflichtversicherung des Vermieters für das Gebäude, den Öltank und die
Aufzüge; Kosten für die Elementarschadenversicherung und die
Elektronikversicherungen;

 

  h) Kosten für Transportanlagen:

Kosten (inklusive der Vollwartungskosten) für Personen- und Lastenauf-züge;

 

  i) Personalkosten für das Personal des gemeinsamen Empfangs, sowie
Haustechnikers und Hauswart/Hausmeister oder Kosten eines externen
Hausmeisterdienstes;

 

  j) Kosten für die laufenden öffentlichen Lasten des Grundstücks, insbesondere
die Grundsteuer;

 

  k) Kosten der Gemeinschaftsantenne und Kabelanschluss, Telekommunikation,
Klingel- und Sprechanlagen;

 

  l) Kosten der Pflege der Grün- und Außenanlage einschließlich einer evtl.
Dachbegrünung;

 

  m) Wartungskosten für die RWA – Anlagen, Hallentore; sonstige Kosten in
Zusammenhang mit der Unterhaltung des Mietgegenstandes (z.B.:, Kosten
maschineller Wascheinrichtungen, Beheizung der Parkdeckauffahrt,
Rückstausicherungen, etc.);

 

  n) Kosten für Beiträge und Abgaben;

 

  o) Verwaltungs- und Managementkosten, insbesondere Kosten der Mietverwaltung.
Diese Kosten werden mit 3% der Nettomiete pauschaliert;

Soweit die in dieser Ziff. 4.3 bezeichneten Neben- und Betriebskosten
ausschließlich für das Technologie- und Gründerzentrum (sog. H-Gebäude)
anfallen, werden diese Kosten vom Mieter im Verhältnis der Mietflächen gem.
Ziff. 1.2 zu den gesamten Mietflächen des H-Gebäudes getragen.

Der Mieter schuldet bei allen aufgezählten und in der BetrKV bereits enthaltenen
technischen Geräten und Anlagen die anfallenden Kosten

 

  •  

des Betriebsstroms,

 

  •  

der Bedienung, Überwachung und Pflege der Anlagen,

 

  •  

der regelmäßigen Prüfung der Betriebsbereitschaft und -sicherheit,

 

  •  

der Einstellung durch einen Fachmann,

 

  •  

der Reinigung der Anlagen und der dazu gehörigen Betriebsräume,

 

  •  

der Prüfungen und Messungen nach den jeweils gültigen Immissions- oder
Umweltschutzgesetzen,

 

  •  

der Anmietung oder Gebrauchsüberlassung von Geräten zur Verbrauchserfassung oder
einer Ausstattung zur Verbrauchserfassung, einschließlich der Kosten der
Ablesung, Berechnung und Aufteilung.

Sach- und Arbeitsleistungen des Eigentümers/Vermieters, durch die Betriebskosten
erspart werden, dürfen nur in tatsächlicher Höhe, höchstens jedoch mit dem
Betrag zzgl. Mehrwertsteuer berechnet werden, der sonst an Drittunternehmer zu
zahlen wäre.

 

- 27 -



--------------------------------------------------------------------------------

4.4 Die Kosten gemäß Ziffer 4.2 und 4.3 werden - soweit nicht vom Mieter gem.
Ziffer 4.7 direkt beauftragt - jährlich einmal im nachhinein von dem Vermieter
unter Vorlage prüffähiger Belege abgerechnet. Die Nebenkostenvorauszahlung wird
jährlich einmal im nachhinein für einen Zeitraum von einem Jahr vom Vermieter
abgerechnet. Dem Vermieter steht das Wahlrecht zu, ob er nach einem Zeitjahr (=
1 Jahr ab Mietbeginn) oder nach einem Kalenderjahr abrechnet. Beginnt das
Mietverhältnis nicht am 1.1. eines Jahres und will der Vermieter nach dem
Kalenderjahr abrechnen, darf er den Zeitraum bis zum 1.1. zusammen mit dem
Folgekalenderjahr abrechnen. Will der Vermieter den Abrechnungszeitraum während
der Dauer des Mietverhältnisses ändern, so hat er dies dem Mieter mindestens 4
Wochen vorher schriftlich anzuzeigen. Zieht der Mieter im Laufe eines
Abrechnungszeitraumes aus, ist der Vermieter auf Wunsch des Mieters verpflichtet
eine Zwischenablesung der Zähler der verbrauchsabhängigen Nebenkosten (z.B.
Strom, Gas, Wasser etc.) vorzunehmen.

Der Mieter kann innerhalb von 3 Monaten nach Zugang der Abrechnung Einsicht in
die Abrechnungsunterlagen am Sitz des Vermieters verlangen. Widerspricht der
Mieter der Abrechnung nicht innerhalb von 3 Monaten ab Zugang schriftlich, gilt
die Abrechnung als richtig anerkannt, sofern der Vermieter bei der Abrechnung
auf diese Frist und deren Rechtsfolge ausdrücklich hingewiesen hat.

Der Vermieter kann die Vorauszahlung für die Zukunft erhöhen, wenn ihre
Jahressumme nach der letzten Abrechnung die tatsächlich angefallenen Kosten um
10% oder mehr übersteigt. Der Mieter kann die Anpassung für die Zukunft
verlangen, wenn ihre Jahressumme nach der letzten Abrechnung die tatsächlich
angefallenen Kosten um 10% oder mehr unterschreitet. Die Anpassung bedarf der
Einwilligung des Vertragspartners, die er nur bei wichtigem Grund verweigern
darf.

 

4.5 Die Vertragspartner sind sich darüber einig, dass nach Vertragschluss neue
Betriebskosten, Steuern und Gebühren auf den Vermieter zukommen können, deren
Umlage auf den Mieter vereinbart worden wäre, wenn sie bereits bei
Vertragschluss bekannt gewesen wären. Der Vermieter ist deshalb berechtigt,
solche neuen Betriebskosten des Mietobjektes auf den Mieter umzulegen.

 

4.6 Der Vermieter darf die Neben- und Betriebskosten in angemessenem Umfang
erweitern oder reduzieren, wenn sich die technischen Anforderungen und die
Komfortansprüche für vergleichbare Objekte in vergleichbarer Lage verändern. Der
Mieter hat die dadurch entstehenden weiteren Neben- und Betriebskosten zu
tragen, sofern dies für ihn nicht unzumutbar ist. Dazu gehören z.B. Anlagen und
Einrichtungen aufgrund verschärfter öffentlich-rechtlicher Energie- und
Umweltbestimmungen oder neuer EU-Richtlinien, wie z.B.
Wärmerückgewin-nungsanlagen, Abwasserreinigungs- und Rückgewinnungsanlagen,
ebenso wie behindertengerechte Zugänge und Aufzugsanlagen, objektspezifische
Nebenkosten, die durch ein erhöhtes Sicherungsbedürfnis der Mieter entstehen,
wie Bewachungskosten, Portierdienst, Videoanlagen oder höhere technische
Anforderung bei Klima und Heizung oder Medienanschlüssen.

 

- 28 -



--------------------------------------------------------------------------------

4.7 Den betriebsbedingten Strom bezieht der Mieter unmittelbar auf seine Kosten
von dem zuständigen Versorgungsträger. Soweit im übrigen Direktverträge zwischen
dem Mieter und den Versorgungsträgern möglich sind, verpflichtet sich der Mieter
zum Abschluss solcher Verträge.

 

4.8 Die Heizkosten trägt der Mieter. Sie werden vom Vermieter nach der
Verordnung über die verbrauchsabhängige Abrechnung der Heiz- und
Warmwasserkosten (HeizkV) abgerechnet.

 

4.9 Wird die Grundsteuer von der Stadt Düsseldorf für den jeweiligen
Abrechnungszeitraum noch nicht oder nur vorläufig – etwa auf Basis des
unbebauten Grundstücks – erhoben und wird der endgültige Grundsteuerbescheid
erst zu einem Zeitpunkt erlassen, zu dem die Abrechnung für Vorjahre bereits
erfolgt ist, ist der Vermieter berechtigt, nach Vorlage des endgültigen
Grundsteuerbescheides, die Grundsteuer anteilig rückwirkend nachzubelasten. Bei
der Vermietung eines Neubaues, wie im vorliegenden Falle, ergehen alle
Abrechnungen der ersten Jahre, bis zum Vorliegen des endgültigen
Steuerbescheides unter dem Vorbehalt der Nachforderung der Grundsteuer. Sollte
eine Einschätzung der endgültigen Steuerlast möglich sein, darf der Vermieter in
die Jahresrechnung einen angemessenen Schätzbetrag einsetzen, um die Höhe der
Nachbelastung in Grenzen zu halten, vorbehaltlich einer endgültigen Abrechnung
nach Vorlage des Steuerbescheides.

 

4.10 Die Miete und die Nebenkostenvorauszahlung ist spätestens bis zum 3.
Werktag eines jeden Monats im Voraus ohne Abzug zu entrichten. Für die
Rechtzeitigkeit ist der Eingang auf dem Konto des Vermieters maßgebend.

Konto des Vermieters:

GED Grundstücksentwicklungs-Gesellschaft Düsseldorf mbH

Commerzbank Düsseldorf

BLZ: 300 400 00

Kto.-Nr.: 4 41 24 58 01

Ein Zahlbetrag aus der jährlichen Nebenkostenabrechnung ist 30 Tage nach Eingang
der Abrechnung beim Mieter von diesem auf das o.a. Konto des Vermieters zu
zahlen; ein Guthabenbetrag des Mieters ist diesem vom Vermieter 30 Tage nach
Absendung der Abrechnung zu erstatten.

 

4.11 Die Parteien können gegenüber Forderungen aus diesem Mietverhältnis nicht
mit einer Gegenforderung aufrechnen, es sei denn, diese ist unbestritten oder
rechtskräftig festgestellt.

Dem Mieter ist bekannt, dass im Gebäude Leerstands- und Rohbauflächen vorhanden
sind. Eventuelle, im Zusammenhang mit dem Ausbau bzw. der Vermietung dieser
Flächen auftretende Beeinträchtigungen (Lärm- oder Schmutzentwicklung) werden
vom Mieter hingenommen und berechtigen nicht zur Mietminderung.

 

- 29 -



--------------------------------------------------------------------------------

4.12 Kommt der Mieter mit der Mietzahlung in Verzug, schuldet er mindestens
Verzugszinsen in Höhe von 5 Prozentpunkten über dem jeweiligen Basiszinssatz.
Die Geltendmachung eines weiteren Schadens bleibt vorbehalten.

Der Vermieter ist berechtigt für jede Mahnung Gebühren von EURO 10,00 zu
berechnen, wenn der Mieter in Verzug ist.

 

4.13 Für die gesamte Laufzeit des Mietvertrages stellt der Mieter dem Vermieter
zur Sicherung sämtlicher Ansprüche aus dem Mietverhältnis und seiner Beendigung
und Abwicklung eine Bankbürgschaft (Anlage 5),

in Höhe von 123.832,32 Euro

(3 Monatsmieten inklusive Nebenkostenvorauszahlung und USt.) zur Sicherheit.

Diese Bankbürgschaft ist dem Vermieter vor Mietbeginn zu übergeben. Der
Vermieter hat ein Zurückbehaltungsrecht an dem Mietobjekt, wenn der Mieter die
Bürgschaft nicht übergibt, mit der Folge, dass der Mieter Miete und Nebenkosten
trotzdem ab dem Mietbeginn zu zahlen hat.

Erbringt der Mieter die Bürgschaft nach Aufforderung durch den Vermieter mit
angemessener Fristsetzung nicht, kann er alternativ eine Barkaution in gleicher
Höhe verlangen oder das Mietverhältnis nach Androhung fristlos kündigen.

 

4.14 Die Vertragsparteien sind sich darüber einig, dass der in Ziffer 4.1
genannte Mietzins wertgesichert wie folgt geschuldet werden soll:

Steigt oder fällt der vom Statistischen Bundesamt veröffentlichte
Verbraucherpreisindex aller privaten Haushalte für Gesamtdeutschland gegenüber
dem Stand, der jeweils für die letzte Festsetzung des Mietzinses maßgeblich war,
erstmals gegenüber dem Stand des Indexes im Monat April 2007 so verändert sich
der Mietzins in dem gleichen prozentualen Verhältnis wie der Index. Das der
Berechnung zugrundeliegende Basisjahr ist 2000 = 100. Der Vermieter ist
nachweispflichtig über die der Mietänderung zugrundeliegende Indexänderung; der
Nachweis erfolgt mit Bekanntgabe der neuen Miete. Die neue Miete ist ab dem auf
die Bekanntgabe durch den Vermieter folgenden Monat zu zahlen.

Soweit bei einer späteren Indexberechnung andere Verbraucherverhältnisse als zum
Zeitpunkt des Vertragsabschlusses zu Grunde gelegt werden, gilt die
Indexberechnung auf der Grundlage der geänderten Verbraucherverhältnisse als
verbindlich. Sollte der o.g. Index vom Statistischen Bundesamt nicht fortgesetzt
werden, gilt der vergleichbare Index, ggf. vom Statistischen Amt der
Europäischen Gemeinschaft, als vereinbart.

Eine aufgrund dieser Vereinbarung vorzunehmende Veränderung des Mietzinses kann
frühestens nach Ablauf von 3 Jahren, vom Beginn des Mietverhältnisses an
gerechnet, und, wenn eine Änderung des Mietzinses bereits erfolgt ist,
frühestens nach Ablauf von 3 Jahren seit der jeweils letzten Änderung des
Mietzinses geltend gemacht werden.

 

- 30 -



--------------------------------------------------------------------------------

5.

Versicherungen, Haftung Mieter und Vermieter

 

5.1 Der Vermieter hat die vermieteten Gebäudeteile gegen Feuer, Sturm, und
Leitungswasserschäden versichert. Etwaige Schäden an dem Mietgegenstand durch
Feuer, Sturm oder Leitungswasser hat der Mieter dem Vermieter daher unverzüglich
zu melden. Kommt der Mieter dieser Meldepflicht nicht, unvollständig oder
verspätet nach, ist er dem Vermieter zum Ersatz seines Schadens verpflichtet.

 

5.2 Der Mieter hat eine Betriebshaftpflichtversicherung abzuschließen.

 

5.3 Für alle Sach- und Personenschäden, welche in dem Mietgegenstand oder auf
dem Grundstück des Vermieters während der Mietzeit vorkommen, haftet der Mieter,
soweit diese von ihm schuldhaft zu vertreten sind.

 

5.4 Die Haftung des Mieters erstreckt sich auf alle Schäden, die von ihm oder
seinen Erfüllungsgehilfen schuldhaft verursacht werden. Der Mieter haftet für
Schäden, die er durch Umgehen mit Feuer, mit entzündbarem Material, mit Wasser,
Gas, Licht- und Kraftanlagen oder durch Versäumen der ihm nach diesem Vertrag
oder nach gesetzlichen oder behördlichen Anordnungen zuzuordnenden
Verpflichtungen schuldhaft verursacht hat.

 

5.5 Der Vermieter haftet nur dann für Schäden an eingebrachten Sachen des
Mieters durch Anfangsmängel des Gebäudes (sog. „Garantiehaftung” des
Vermieters), sowie für Schäden durch Feuchtigkeit, Feuer, Rauch oder Schmutz an
eingebrachten Sachen des Mieters, wenn ihm, seinen Vertretern und
Erfüllungsgehilfen, Besuchern oder sonstigen Personen, die im Zusammenhang mit
dem Geschäftsbetrieb mit seiner Zustimmung den Mietgegenstand betreten, Vorsatz
oder Fahrlässigkeit, nicht jedoch leichte Fahrlässigkeit, zur Last fällt. Dies
gilt nicht, soweit eine Versicherung des Vermieters den Schaden reguliert.

 

5.6 Die Haftung für mittelbare Schäden (z.B. entgangener Gewinn) wird
ausgeschlossen.

 

5.7 Wird die Strom-, Gas- oder Wasserversorgung oder die Entwässerung durch
einen vom Vermieter oder seinen Erfüllungsgehilfen nach Beginn des
Mietverhältnisses nicht zu vertretenden Umstand unterbrochen oder tritt ein
Spannungsabfall oder eine –veränderung durch einen vom Vermieter nicht zu
vertretenden Umstand ein, hat der Mieter keine Schadensersatzansprüche gegen den
Vermieter.

6.

Wartung, Schönheitsreparaturen, Instandhaltung

 

6.1 Der Vermieter wird technische Anlagen und Einrichtungen im Mietgegenstand
warten bzw. Wartungsverträge mit Fachfirmen abschließen und die Kosten dafür
gem. Ziffer 4.2 - 4.4. dem Mieter anteilig belasten.

 

- 31 -



--------------------------------------------------------------------------------

6.2 Schäden an dem Mietgegenstand sind dem Vermieter unverzüglich anzuzeigen.
Eingriffe Dritter in das Eigentum des Vermieters darf der Mieter nicht dulden.
Erlangt der Mieter Kenntnis von solchen Eingriffen, muss er den Vermieter
hiervon unverzüglich unterrichten. Er haftet für alle durch die Unterlassung
dieser Mitteilung entstehenden Schäden.

 

6.3 Die Instandhaltung und Instandsetzung an Dach und Fach, der
zentraltechnischen Anlagen (Heizung, Aufzüge, Lüftungsanlagen etc.) und der
Fensterrahmen nebst Beschlägen obliegt dem Vermieter ungeachtet der
Kostentragungslast des Mieters im Rahmen der Neben- und Betriebskosten. Zu „Dach
und Fach” gehören: Das Dach, die Außenmauern nebst Fassaden, die tragenden
Wände, die Geschossdecken und das Fundament, sowie die darin und unter dem
Fundament sowie in den Decken und Wänden verlaufenden, vom Vermieter verlegten
Leitungen.

 

6.4 Im übrigen obliegen Instandhaltung und Instandsetzung des Mietgegenstandes
dem Mieter. Der Mieter hat sämtliche Ausstattungsgegenstände also z.B. Innen-
und Außentüren, Türschließanlagen, Tore, Sonnenschutzanlagen, alle technischen
Anlagen und Einrichtungen im Innern des Mietobjektes wie Fußbodenbeläge,
Klimageräte, Lüftungsanlagen, Heiz- und Warmwassergeräte (sofern vom Vermieter
gestellt), sowie sanitären Einrichtungen, Schlösser, etc. sorgfältig zu
behandeln und in gebrauchsfähigem Zustand zu erhalten. Beschädigte Glasscheiben
sind vom Mieter zu ersetzen. Die Verpflichtungen in 6.4 gelten nur insoweit, als
Mängel auf dem Gebrauch der Mietsache durch den Mieter beruhen. Es besteht keine
Haftung für anfängliche, bei Vertragsschluss vorhandene Mängel.

7.

Bauliche und sonstige Veränderungen

 

7.1 Alle baulichen Veränderungen werden vorab zwischen Vermieter und Mieter
besprochen, um zu klären, ob diese vom Vermieter veranlasst und durchgeführt
werden, und wie in diesem Fall die Kosten auf den Mieter umgelegt werden, oder
ob es sich um eine in den Bereich des Mieters fallende, eigene Veränderung des
Mietgegenstandes/Baumaßnahme handelt. Die nachstehenden Regelungen gelten nur
für den letzteren Fall.

 

7.2 Bauliche Veränderungen am Mietgegenstand darf der Mieter nur vornehmen, wenn
diese vorher vom Vermieter schriftlich genehmigt worden sind. Eine Genehmigung
ist insbesondere davon abhängig, dass statische, feuerpolizeiliche und
gewerbepolizeiliche Gesichtspunkte berücksichtigt werden und der Mieter auch die
Kosten für behördliche Genehmigungen und evtl. behördliche Auflagen übernimmt.
Veränderungen an der Außenhaut des Gebäudes bedürfen in jedem Fall der
Zustimmung des Vermieters.

 

- 32 -



--------------------------------------------------------------------------------

Nicht ohne weiteres wieder zu beseitigende Veränderungen an dem Mietgegen stand
nach Einzug des Mieters müssen schriftlich vom Vermieter genehmigt werden. Er
darf die Genehmigung nicht ohne wichtigen Grund verweigern. Diese Genehmigung
ersetzt nicht eventuell notwendige Genehmigungen der Bauaufsichtsbehörde.
Sämtliche Kosten, die der Mieter hierfür aufwendet, trägt er selbst. Bei
Beendigung des Vertragsverhältnisses sind diese Veränderungen - auf Kosten des
Mieters - auf Verlangen des Vermieters zu beseitigen. Die Parteien werden in
diesem Zusammenhang die Leistung einer entsprechend hohen Sicherheit für die
Rückbaukosten prüfen.

Der Vermieter darf die nach den vorstehenden Absätzen erforderliche Zustimmung
nur aus wichtigem Grund verweigern.

Sind von den Maßnahmen auch Haussysteme betroffen (Wasser, Strom, Klima, etc.),
tritt der Mieter Gewährleistungsansprüche gegen die beteiligten Handwerker an
den Vermieter ab.

Der Mieter hafte dem Vermieter für sämtliche Schäden, die durch Verletzung der
ihm obliegenden Sorgfaltspflichten schuldhaft verursacht werden, insbesondere
auch wenn Versorgungs- und Abflussleitungen, Toiletten-, Heizungsanlagen usw.
unsachgemäß behandelt und die Räume unzureichend gelüftet, beheizt oder nicht
ausreichend gegen Frost geschützt werden. Leitungsverstopfungen bis zum
Hauptrohr seines Stranges hat der Mieter in jedem Fall auf eigene Kosten zu
beseitigen. Ist bei Beschädigungen oder Verstopfungen von Rohrleitungen nicht
festzustellen, welcher Mieter sie verursacht hat, haften alle Mieter, deren
Mieträume sich oberhalb der betreffenden Stelle befinden, gesamtverbindlich. Bei
eigenem Verschulden haftet der Mieter für Schäden, die durch Angehörige,
Arbeiter, Angestellte, Untermieter, Besucher, Lieferanten, Handwerker usw.
schuldhaft verursacht worden sind, die sich mit Wissen oder seiner Duldung oder
auf seine Veranlassung hin in dem Mietobjekt aufhalten.

 

7.3 Schilder, Reklame- und Werbezeichen des Mieters dürfen von diesem nur nach
Abstimmung mit dem Vermieter im ortsüblichen Umfange unter Berücksichtigung
eines einheitlichen Erscheinungsbildes der Schilder und Klingelanlage und nur
mit schriftlicher Zustimmung des Vermieters, die nur aus wichtigem Grund
verweigert werden darf, und eventuell nach Genehmigung der Bauaufsichtsbehörde
angebracht werden.

8.

Vermieterpfandrecht, Besichtigung

 

8.1 Zur Sicherung ihrer Forderungen aus dem Mietverhältnis hat der Vermieter ein
gesetzliches Pfandrecht an den eingebrachten, der Pfändung unterworfenen Sachen
des Mieters. Aufgrund seines Vermieterpfandrechtes kann der Vermieter die
Entfernung der dem Pfandrecht unterliegenden Sachen ohne Anrufen des Gerichts
verhindern, soweit er berechtigt ist, der Entfernung zu widersprechen.

Gibt der Mieter die Mietsache auf, kann der Vermieter die Sachen in Besitz
nehmen und sie, wenn die Forderungen des Vermieters ganz oder teilweise fällig
sind, ohne Androhung des Pfandverkaufs und ohne Einhalten einer Frist,
öffentlich versteigern oder verkaufen lassen.

 

- 33 -



--------------------------------------------------------------------------------

8.2 Der Vermieter und ihre Beauftragten sind berechtigt, in angemessenen
zeitlichen Abständen, zu den üblichen Geschäftsstunden und nach vorheriger
Ankündigung und Abstimmung mit dem Mieter - bei Gefahr im Verzuge auch öfter,
auch außerhalb der Geschäftszeiten und ohne vorheriger Ankündigung und
Abstimmung mit dem Mieter - den Mietgegenstand zu betreten und zu besichtigen.
Hierbei darf der Geschäftsbetrieb des Mieters, außer bei Gefahr im Verzug, nicht
wesentlich beeinträchtigt werden.

Verkauft der Vermieter den Mietgegenstand oder ist das Mietverhältnis gekündigt,
so dürfen der Vermieter und deren Beauftragte zusammen mit Kaufinteressenten
oder neuen Mietbewerbern den Mietgegenstand nach vorheriger Ankündigung und
Abstimmung mit dem Mieter betreten.

9.

Nebenabreden und Vertragsänderungen

Dieser Vertrag enthält alle zwischen den Vertragsparteien vereinbarten
Bestimmungen bezüglich des Mietverhältnisses. Mündliche Nebenabreden bestehen
nicht. Änderungen, Ergänzungen und die Aufhebung dieses Vertrages bedürfen der
Schriftform. Dies gilt auch für eine Aufhebung des Schriftformerfordernisses.

10.

Sonderabfall- und -abwasserbeseitigung Boden- und Grundwasserverunreinigungen

 

10.1 Der Mieter ist verpflichtet, bei kontaminierten Abfällen oder Abwässern
(z.B.: Säuren, Chemieabfälle, explosive oder strahlenbelastete Stoffe, etc.) die
gesetzlichen Vorschriften bei der Entsorgung strengstens einzuhalten. Wird der
Vermieter wegen etwaiger Boden- oder Grundwasserverunreinigung, die nachweislich
durch den Mieter verursacht wurden, öffentlich-rechtlich oder zivilrechtlich in
Anspruch genommen, so verpflichtet sich der Mieter, den Vermieter von den Kosten
dieser Inanspruchnahme uneingeschränkt freizustellen. Wird der Vermieter während
der Mietzeit oder nach Mietende von der öffentlichen Hand aufgrund der
Bestimmungen des Bundesbodenschutzgesetzes (BbodSchG) oder des
Wasserhaushaltsgesetzes (WHG) oder aufgrund anderer umweltschützender Normen in
Anspruch genommen, bleiben ihm Ausgleichsansprüche (z.B. nach § 24 Abs.2
BBodSchG) gegen den Mieter auch dann erhalten, wenn ein Abnahmeprotokoll
erstellt wurde, in dem das Mietobjekt vom Vermieter ohne Beanstandungen
zurückgenommen wurde, wenn ihm zu diesem Zeitpunkt Boden-,
Grundwasserverunreinigungen oder sonstige Umweltschäden nicht positiv bekannt
waren. Im Falle eines solchen Inanspruchnahme hat der Vermieter den Mieter
unverzüglich schriftlich zu unterrichten, und auf

 

- 34 -



--------------------------------------------------------------------------------

Verlangen des Mieters und auf dessen Kosten sämtliche rechtlichen Mittel zur
Abwendung des Anspruches auszuschöpfen, soweit der Mieter dem Vermieter keine
anderen Anweisungen erteilt.

 

10.2 Der Mieter ist verpflichtet, der Vermieter über Verunreinigungen des Bodens
oder des Grundwassers zu informieren und angefallene, nachweislich von ihm
verursachte Verunreinigungen auf seine Kosten zu beseitigen. Stellt sich nach
Beendigung der Mietzeit heraus, daß Verunreinigungen des Bodens oder des
Grundwassers vom Mieter nachweislich verursacht wurden, so ist der Vermieter
berechtigt, die Beseitigung dieser Verunreinigungen auf Kosten des Mieters
vornehmen zu lassen. Bezüglich des Nachweises (Erstellung von
Sachverständigengutachten o.ä.) werden sich Vermieter und Mieter abstimmen.

11.

Konkurrenzschutzausschluss

Konkurrenzschutz wird vom Vermieter nicht gewährt.

12.

Untervermietung, Gesellschafterwechsel

Die Untervermietung oder Gebrauchsüberlassung an Dritte ist nur mit vorheriger,
schriftlicher Zustimmung des Vermieters zulässig. Diese darf der Vermieter nur
aus wichtigem Grund verweigern. Ein wichtiger Grund besteht neben der Einhaltung
des Nutzungszwecks gem. Ziff. 1.3 nur darin, dass der betreffende Untermieter
wirtschaftlich nicht in der Lage ist, seine vertraglichen Pflichten zu erfüllen
oder dass aufgrund von Tatsachen begründete Bedenken bestehen, dass die
Untervermietung eine Gefährdung der Sicherheit und Ordnung für das „Life Science
Center Düsseldorf” bedeuten oder das Ansehen des „Life Science Centers
Düsseldorf” beeinträchtigen würde. Das Bestehen eines direkten oder indirekten
Wettbewerbsverhältnisses mit dem Vermieter oder einem anderen Mieter im „Life
Science Center Düsseldorf” stellt keinen wichtigen Grund dar.

In jedem Fall der Untervermietung oder Gebrauchsüberlassung tritt der Mieter
hiermit seine sämtlichen daraus resultierenden Forderungen gegen den Untermieter
oder Dritten, insbesondere auf Zahlung des Untermietzinses, an den Vermieter
sicherungshalber ab. Der Vermieter nimmt die Abtretung an.

13.

Beendigung des Mietverhältnisses

 

13.1 Der Mieter ist verpflichtet, den Mietgegenstand sowie das Zubehör am
letzten

 

- 35 -



--------------------------------------------------------------------------------

Tag des Mietverhältnisses entsprechend dem Zustand des Objektes bei Mietbeginn
bzw. in dem nach 7.1 vereinbarten Zustand und gemäß dem in der
Ausstattungsbeschreibung/Raumbuch festgelegten Objektzustand zurückzugeben. Ist
der Mieter seiner Instandhaltungs- und/oder Instandsetzungslast (s.o. § 6.4)
nicht nachgekommen, hat er dies vor Beendigung des Mietverhältnisses
nachzuholen.

Um- und Einbauten, denen der Vermieter nicht zugestimmt hat, sowie
Reklameanlagen, Werbeschilder und Verkabelungen sind zu entfernen und der
ursprüngliche Zustand gemäß Baubeschreibung bzw. Vereinbarung nach 7.1 ist
wiederherzustellen. Die dadurch entstehenden Kosten trägt der Mieter. Sonstige
Um- und Einbauten können im Objekt verbleiben. Über den Zustand des Objektes
wird bei der Rückgabe ein Abnahmeprotokoll angefertigt.

 

13.2. Beim Auszug muss der Mieter alle, auch von ihm selbst angefertigte
Schlüssel zurückgeben. Anderenfalls ist der Vermieter berechtigt, auf Kosten des
Mieters neue Schlösser einbauen zu lassen.

 

13.3 Endet das Mietverhältnis durch außerordentliche Kündigung des Vermieters,
so haftet der Mieter auch für den Schaden, den der Vermieter dadurch erleidet,
dass der Mietgegenstand nach Räumung und Rückgabe durch den Mieter leer steht
oder billiger vermietet werden muss (Mietausfallschaden). Für die Berechnung des
Mietausfallschadens ist der Mietzins zugrunde zu legen, den der Mieter im Falle
des Fortbestehens des Mietverhältnisses zu zahlen hätte.

 

13.4 Wechselt der Vermieter durch Veräusserung des Mietobjektes, wird § 566 Abs.
2 BGB ausdrücklich abbedungen, der Vermieter haftet also nicht als Bürge, wenn
ein Erwerber seine Verpflichtungen aus dem Mietvertrag gegenüber dem Mieter
nicht erfüllt.

14.

Salvatorische Klausel

Sind oder werden einzelne Bestimmungen dieses Vertrages unwirksam oder stellt
sich zu einem späteren Zeitpunkt eine Lücke im Vertrag heraus, wird dadurch die
Gültigkeit der übrigen Bestimmungen nicht berührt, wenn nicht das Mietrecht
selbst und die Mietzinsvereinbarung von der Ungültigkeit betroffen sind.

Anstelle der unwirksamen Bestimmungen oder zur Ausfüllung der Lücke gilt dann
eine angemessene Regelung, die dem am nächsten kommt, was die Vertragsparteien
gewollt haben oder nach Sinn und Zweck des Vertrages gewollt hätten, wenn sie
den Punkt bedacht hätten.

 

- 36 -



--------------------------------------------------------------------------------

15.

Erfüllungsort, Gerichtsstand

 

15.1 Erfüllungsort und Gerichtsstand ist Düsseldorf.

 

15.2 Dieser Mietvertrag wurde doppelt ausgefertigt und unterschrieben. Jede
Vertragspartei hat ein Exemplar (unter Einschluß der in dem Mietvertrag
bezeichneten Anlagen) an sich genommen.

 

Anlagen: Anlage 1:    Grundrisspläne Mietfläche 1. und 2. Bauabscnitt Anlage 2:
   Ausstattungsbeschreibung des Vermieters Anlage 3:    Schnittstellenkatalog
des Vermieters Anlage 4:    Raumbuch Anlage 5:    Muster Bankbürgschaft

 

Düsseldorf, den 07-12-06     Düsseldorf, den 07-12-06 Vermieter     Mieter

/s/ Oliver Hasenkamp

   

/s/ Christian Schetter

GED mbH     Coley Pharmaceutical GmbH

 

- 37 -